Exhibit 10.1

 

The United States Steel Corporation Non-Employee Director Stock Program

of the 2005 Stock Incentive Plan

 

While this Program is in effect, United States Steel Corporation will supplement
the fees paid to each non-employee director of the Corporation with a one-time
grant of shares of common stock of the Corporation. The number of shares of
common stock to be granted shall be equal to that number of shares purchased in
an open market transaction or transactions by the director during the sixty days
following the effective date on which such non-employee director first becomes a
member of the Board of Directors, up to a maximum grant of 1,000 shares of
common stock. The grant will be made as of the date or dates of purchase of
common stock by the director, or as soon thereafter as practicable.

 

The shares issued under this Program will be registered under the Securities Act
of 1933; however, these shares will be subject to the provisions of the
securities laws pertaining to shares acquired from an issuer, including Rule 144
of the Securities and Exchange Commission, which laws affect the transferability
of such shares. A certificate for the shares granted shall be issued by the
Corporation to the director from Treasury stock, or previously unissued shares,
such certificate to bear a restrictive legend in such a form as may be approved
by the General Counsel and Secretary.

 

Effective May 1, 2005.